 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalker Die Casting, Inc. and Local 259, Stove, Fur-nace, and Allied Appliance Workers' Interna-tional Union of North America, AFL-CIO, andEmployee Committee, Party in Interest. Cases26-CA-8196, 26-CA-8213-1, -3, 26-CA-8227,26-CA-8396, and 26-CA-8477March 24, 1981DECISION AND ORDEROn November 19, 1980, Administrative LawJudge J. Pargen Robertson issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein. 3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The Administrative Law Judge found that Respondent, by posting itsAugust 16, 1979, notice, violated Sec. 8(a)() and (5) of the Act by com-municating directly with employees, soliciting employees to refuse tohonor a strike if one is called, and advising employees to resign from theUnion to avoid a fine. We agree with the Administrative Law Judge, butfor reasons other than those cited in his Decision. Lehigh Lumber Compa-ny, and Brown-Borhek Company, 230 NLRB 1122, fn. I (1977), cited bythe Administrative Law Judge in support of his conclusions, is distin-guishable from the case at hand since the respondent in Lehigh, supra, inan effort to induce an employee to abandon the union, promised him in-creased wages and benefits which had not been offered the union. How-ever, the record herein amply supports the finding of a violation of Sec.8(aXl) and (5) of the Act. First, although Respondent advised employeesto resign from the Union to avoid a fine, the Union had made no threatto fine employees. In addition, Respondent, after posting the August 16,1979, notice, unilaterally raised starting wages, unlawfully withdrew itslast contract offer and ceased to bargain, made numerous coercive com-ments including threats to "bust the Union," and finally established anunlawful "Employee Committee" as an alternative to the Union. Theseactions establish a pattern of conduct clearly intended to dissipate em-·ployee support for the Union as the sole collective-bargaining agent. Wefind that the August 16 notice was not an innocent attempt by Respond-ent to advise employees of their rights or to give notice of the intentionto operate during the strike, but was calculated to undermine the Unionand set the stage for further attempts to bypass and ignore the Union, allin violation of Sec. 8(a)() and (5) of the Act. See Bromine Division. DrugResearch. Inc., 233 NLRB 253, 263 (1977), enfd. 621 F.2d 806 (6th Cir.1980); O'Land. Inc., d/b/a Ramada Inn South, 206 NLRB 210, 219(1973).The recommended Order and notice have been modified to remedyall unfair labor practices found by the Administrative Law Judge and toclarify the reinstatement rights of returning strikers. Larand Leisurelies,Inc., 213 NLRB 197, 198 (1974), enfd 523 F.2d 814 (6th Cir. 1975).255 NLRB No. 34Walker Die Casting, Inc., Lewisburg, Tennessee,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(a):"(a) Interfering with, restraining, and coercingthe employees in the exercise of the rights guaran-teed them in Section 7 of the Act, in violation ofSection 8(a)(1) of the Act, by threatening not to re-instate employees because of the employees' unionactivities; threatening employees that they were tomind their knitting when they returned to work be-cause of their union activities; threatening to getrid of the Union; offering wage increases in orderto induce its employees to break the strike andreturn to work; telling employees that if it had toreinstate everybody in the Union, it was in nohurry to start back to negotiations; threatening toshut the door of the plant rather than continuing todeal with the union president; telling its employeethat by returning to work after engaging in thestrike she had lost her seniority status; informingemployees that they would not be considered foremployment until after the decertification election;removing its employees' picket signs; advising em-ployees to resign from the Union; soliciting em-ployees to refuse to honor a strike; engaging in sur-veillance of its employees' union activities; threat-ening its employees that there would be no morecollective-bargaining agreements with the Union;and telling its employees that they would have agood place to work once the Union was defeated."2. Substitute the following for paragraph l(f):"(f) Unilaterally, without bargaining with Local259, Stove, Furnace, and Allied Appliance Work-ers' International Union of North America, AFL-CIO, as the exclusive collective-bargaining repre-sentative of the employees in the above-describedunit, changing its wages or other conditions of em-ployment, unilaterally establishing an employeecommittee, withdrawing its last contract proposal,or communicating directly with employees insteadof bargaining with the above-named Union."3. Add the following sentence at the end of para-graph 2(a):"If, after such discharges, sufficient jobs are notavailable for these employees, they shall be placedon a preferential hiring list in accordance withtheir seniority or other nondiscriminatory practicetheretofore utilized by Respondent, and they shallbe offered employment before any other personsare hired."4. Substitute the attached notice "Appendix B"for that of the Administrative Law Judge.-.-__ ___ ___ ___ ---------- WALKER DIE CASTING, INC.213APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees thatwe will not reinstate them because of their ac-tivities on behalf of Local 259, Stove, Furnace,and Allied Appliance Workers' InternationalUnion of North America, AFL-CIO, or anyother labor organization, or because theyengage in strike activity.WE WILL NOT tell our employees that theyare to mind their own knitting because of theemployees' union activities.WE WILL NOT threaten to get rid of theUnion.WE WILL NOT offer our employees higherwages in order to induce our employees tobreak a strike and return to work.WE WILL NOT tell our employees that weare in no hurry to resume collective-bargainingnegotiations if we have to reinstate everybodyin the Union.WE WILL NOT threaten our employees withplant shutdown because we have to deal withthe union president.WE WILL NOT tell employees that they havelost their seniority by engaging in a strike.WE WILL NOT inform our employees that re-employment will have to await a decertifica-tion election.WE WILL NOT remove our employees'picket signs from public property.WE WILL NOT advise employees to resignfrom the Union nor solicit employees to refuseto honor a strike.WE WILL NOT engage in surveillance of ouremployees' union activities.WE WILL NOT threaten our employees thatthere will be no more collective-bargainingagreements with the Union.WE WILL NOT inform our employees thatthey will have a good place to work once theUnion is defeated.WE WILL NOT discharge or refuse to rein-state our employees or otherwise discriminateagainst our employees because of their strikeactivities or union activities.WE WILL NOT form, assist, support, domi-nate, or interfere with the Employee Commit-tee.WE WILL NOT vary or abandon any wage,hour, or other substantive benefit establishedfor our employees as a result of our dealingwith the Employee Committee.WE WILL NOT recognize and will complete-ly disestablish the Employee Committee, orany successor thereto, as the representative ofour employees concerning wages, rates of pay,hours of employment, or any other terms andconditions of employment, including the settle-ment of grievances.WE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local 259, Stove, Furnace, and AlliedAppliance Workers' International Union ofNorth America, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT unilaterally change our wagerates, or other conditions of employment, orestablish an employee grievance committeewithout first negotiating with the above-men-tioned Union as the exclusive representative ofthe employees in the bargaining unit describedbelow; withdraw our last contract proposal;nor communicate directly with employees in-stead of bargaining with the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.WE WILL offer immediate and full reinstate-ment to: Cathy Becquet, Dickie Adkins, LaconCrossland, Sam Cook, Michael Cross, RobertHayes, Michael Holder, Larry Jones, JimmyPrince, Larry Peters, E. W. Woodward, DavidWentzell, Alfred Jett, Dewey Wayne Rowe,Michael Wayne Brewer, Charles E. McCord,Ann Derryberry, Eddie Ward, Clyde Erwin,Sherry D. Willoughby, David Sherin, ChitDerryberry, James D. Flowers, Gary McClen-don, Wesley Poteete, Sandra D. Luna, JimmyWinchester, Raymond P. Osborne, EdelSparks, Eugene Pullen, Roy Rowe, PaulRowe, James E. Stewart, Becky Gillium, Wil-liam Frank Stewart, Margaret Neill, KaronPischel Wells, Nancy Reed, John Liggett,Stanley Galbraith, Marie Logue, Ruby Ecken-roth, Larry S. Hopper, Shirley P. Metcalf,Nancy Diane Smith, Sam L. Cook, Jr., BenPorterfield, William F. Davis, Thomas R.Smith, Roy Garrett, Ronnie L. Burns, WilburnPhillips, James Stegall, Chestley H. Derry-berry, Mark Welch, Wiliam Edwin Taylor,Bill D. Spence, Eddie Ward, Frankie Moore,Wendell J. Rowe, Jackie Metcalf, MarkWelch, and Denise Luker to their former jobsWALKER DIE CASTING, INC. 213., _ 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDor, if their jobs no longer exists, to substantial-ly equivalent jobs, discharging, if necessary,any replacements hired on or after August 27,1979. If, after such discharges, sufficient jobsare not available for these employees, theyshall be placed on a preferential hiring list inaccordance with their seniority or other non-discriminatory practice theretofore utilized byus, and they shall be offered employmentbefore any other persons are hired, and WEWILL make each of those employees whole,with interest, for any loss they may have suf-fered as a result of our discrimination againstthem.WE WILL, upon request, bargain with theabove-named Union as the exclusive repre-sentative of all employees in the bargainingunit described below with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,including shipping, receiving, and tool cribemployees, excluding all office clerical em-ployees, technical and professional employ-ees, and supervisors as defined in the Act.WALKER DIE CASTING, INC.DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This case was heard on June 16-19, 1980, at Lewisburg,Tennessee. The charge in Case 26-CA-8196 was filed onDecember 13, 1979, and amended on December 21, 1979.The Case 26-CA-8213-1 charge was filed on January 1,1980. The charge in Case 26-CA-8213-3 was filed onJanuary 3, 1980, and amended on January 16, 1980. Case26-CA-8227 was filed on January 16, 1980, and amendedon January 29, 1980. Case 26-CA-8396 was filed onApril 23, 1980. Case 26-CA-8477 was filed on June 9,1980, and amended on June 12, 1980. An order consoli-dating cases, consolidated complaint and notice of hear-ing issued on February 22, 1980. An order consolidatingcases, amended consolidated complaint and notice ofhearing issued on May 21, 1980, and was amended at thehearing on June 16, 1980, to allege:(1) Respondent engaged in violations of Section 8(a)(5)by failing to recognize and bargain collectively with theCharging Party (the Union) by (a) proposing that em-ployees be allowed to revoke union dues-checkoff au-thorizations at any time within 10 days' notice; (b) sug-gesting that union members resign their union member-ship before crossing the picket line to avoid the possibil-ity of a fine by the Union; (c) withdrawing its last con-tract offer presented during negotiations; (d) unilaterallyimplementing wage increases in excess of those offeredduring negotiations; (e) unilaterally implementing an at-tendance bonus; (f) making the attendance bonus applica-ble on a weekly basis, then changing it to monthly, andback to weekly again; (g) unilaterally establishing an em-ployee grievance committee; and (h) refusing to recog-nize and bargain with the Union since September 11,1979.(2) Respondent engaged in violations of Section 8(aX3)by failing and refusing to reinstate numerous employeesfollowing their unconditional offers to return to workand by discharging numerous employees, including var-ious probationary employees and employee Cathy Bec-quet.(3) Respondent engaged in violations of Section 8(a)(2)by establishing, recognizing and bargaining with an em-ployee committee.(4) Respondent engaged in violations of Section 8(a)(1)on numerous occasions.(5) Respondent caused and prolonged a strike by itsemployees, through the unfair labor practices alleged inthe complaint.Upon the entire record, my observation of the wit-nesses, and after due consideration of the briefs filed bythe General Counsel and Respondent, I hereby make thefollowing:FINDINGS'Since 1971, Respondent and the Union have been par-ties to several collective-bargaining agreements. Duringthat period Respondent continuously represented Re-spondent's production and maintenance employees.2During early 1979, Respondent asked the Union toengage in early negotiations. The collective-bargainingagreement in existence at that time was set to expire onAugust 18, 1979.: Neither the status of the Charging Party nor the allegation regardingcommerce is in dispute. The complaint alleges, Respondent admitted, andI find that Walker Die Casting, Inc., is a corporation with a place of busi-ness in Lewisburg, Tennessee, where it is engaged in the manufactureand nonretail distribution of custom zinc and die castings. Respondent ad-mitted, and I find, that annually, during the course and conduct of itsbusiness operations, it has sold and shipped from its Lewisburg, Tennes-see, facilities goods and materials valued in excess of $50,000 directly topoints outside the State of Tennessee and it purchased and received at itsLewisburg facility products, goods, and materials valued in excess of$50,000 directly from points outside the State of Tennessee. Respondentadmitted, and I find, that at all material times it was an employer en-gaged in commerce within the meaning of Sec. 2(2), (6), and (7) of theAct.The complaint alleged, Respondent admitted, and I find that theCharging Party (the Union) is now, and has been at all times materialherein, a labor organization within the meaning of Sec. 2(5) of the Act.The complaint also alleged and on the basis of unrebutted record evi-dence I find that the Employee Committee constituted an employee rep-resentation committee in which employees participated and which existedfor the purpose of dealing with Respondent concerning grievances andconditions of work. On the basis of that allegation and the record evi-dence, I find that the Employee Committee constituted a labor organiza-tion within the meaning of Sec. 2(5) of the Act.2 The unit, which Respondent admitted to be an appropriate unit, isdescribed as: "All production and maintenance employees, including ship-ping, receiving, and tool crib employees, excluding all office clerical em-ployees, technical and professional employees, and supervisors as definedin the Act." WALKER DIE CASTING, INC.215However, negotiations did not begin until the partiesmet on June 29, 1979. Thereafter, negotiation sessionsoccurred on August 7, 13, 14, 16, and 17, 1979.On August 18, 1979, Respondent's employees struck.The General Counsel contends that Respondent didnot engage in good-faith bargaining and that the strikewas an unfair labor practice strike. In consideration ofwhether the strike was an unfair labor practice strikefrom its inception, the complaint alleges two matterswhich occurred on or before August 18 as contributingcauses to the strike: (I) Respondent, during contract ne-gotiations, proposed that employees be allowed torevoke union dues-checkoff authorizations at any timewithin 10 days' notice; and (2) Respondent suggested toemployees that the union members resign their unionmembership before crossing the picket line to avoid pos-sibility of a fine by the Union.Following the beginning of the strike, Respondent al-legedly engaged in numerous 8(a)(1) violations beginningin August 1979 and extending into the spring of 1980.Additionally, Respondent allegedly engaged in other8(a)(5) violations; 8(aX3) violations by refusing to rein-state some employees and discharging others; and 8(a)(2)violations by establishing, recognizing, and bargainingwith an employee committee.During the strike there was very little contact betweenRespondent and the Union. On September 7, 1979, theUnion submitted a contract proposal to Respondent.However, on September 11 l, 1979, Respondent notifiedthe Union that it did not "feel that any further meetingscan be scheduled until the petition has been resolved."3No further negotiations occurred between the partiesafter August 17, 1979.ConclusionsA primary question in this case is whether the August18 strike was an unfair labor practice strike and, if so,whether it was an unfair labor practice strike from its in-ception, or whether it started as an economic strike butwas, at some point, converted to an unfair labor practicestrike. Therefore, I have categorized the complaint alle-gations on the basis of prestrike allegations and on alle-gations regarding incidents which occurred followingcommencement of the strike.3 A decertification petition (Case 26-RD-458) was filed with Region26 on September 6, 1979. A stipulation for consent election agreementwas approved by the Regional Director on October 2, 1979. An electionwas held on October 19, 1979. The tally of ballots of that election indi-cated there were approximately 205 eligible voters; 58 votes were castfor the Union, 70 votes were cast against the Union, and there were 36challenged ballots which were determinative. Union objections were filedon October 26, 1979. A hearing was directed and held on December 10-14, 1979. However, no decision or recommendation issued as a result ofthat hearing. On February 7, 1980, an order issued dismissing the Case26-RD-458 petition. A request for review was filed by Respondent onFebruary 19, 1980. That request for review was denied by the Board onApril 3, 1980, without prejudice to the petition being reinstated, but de-pending on the outcome of the instant proceeding.A. Prestrike AllegationsI. The negotiationsThe General Counsel, in his brief, contends that Re-spondent, during negotiations with the Union, engaged insurface bargaining. In consideration of Respondent's con-duct prior to the employees' August 18 strike, I find littlesupport for the General Counsel's contention.Respondent's president, Robert Walker, testified thatduring early 1979 he asked the Union to engage in earlynegotiations. No evidence was offered to contest Walk-er's testimony in that regard. The Union's vice president,E. Ray Sullivan, admitted that Walker contacted thecommittee in January or February 1979 and indicatedthat he would like to start negotiations early. Sullivantestified that he told Walker that he was ready to startnegotiations at any time. However, Sullivan admittedthat the Local did not respond to Walker's request tostart early. Furthermore, there is no evidence that theUnion sought to start negotiations prior to June II.On June 11 the Union wrote Respondent requestingnegotiations. On June 29 the parties met at the first nego-tiations session. At that time the Union presented its pro-posals. According to the testimony of Robert Walker,the Union's June 29 proposed contract was exceedinglylong.In early August, Respondent countered with its owncontract proposals. During the negotiations sessions ofAugust 13, 14, 16, and 17, proposals from both partieswere on the table. The Union's original proposal appearsto contain some 48 separate articles.Sullivan admitted that on August 17 the only mattersleft unresolved included wages, the merit system, duescheckoff, shift preference, and temporary transfers.During the August 17 session an agreement was reachedon a number of items including payment of the 20-centshift premium differential, a grievance procedure, andthe length of the agreement.Regarding the outstanding issues, the General Counsel,in his brief, points out that Respondent did not furnish itswage proposal until August 14-3 days before the con-tract expired at midnight on August 17.The General Counsel also pointed to the temporarytransfer issue in support of his argument. During negotia-tions Respondent argued that that provision should bechanged to avoid confusion as to its intent-confusionwhich had already resulted in an arbitration case.The General Counsel also pointed to the disagreementregarding the merit system. As to that issue, during ne-gotiations the Union sought to eliminate the merit systemprovision of the contract on the assertion that the systemwas not working. In support of its argument, the Unionpointed out that some senior employees had not reachedthe top pay for their classifications. Respondent arguedthat the system was working and insisted on retainingthat provision.I find nothing in the above matters which would con-tribute to a finding of surface bargaining. Although Re-spondent's wage proposal of August 14 gave the Unionlittle time before the contract expiration, I must recallthat the Union was offered an opportunity by Respond-WALKER DIE CASTING, NC. 215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDent to engage in early negotiations. Also, the Union'sproposal of June 29 was extensive. Therefore, I do notfind that Respondent was dilatory in making a wage pro-posal on August 14. As to the temporary transfer and themerit system provisions, I find nothing improper in Re-spondent's position.The remaining question presented by the GeneralCounsel-one that is alleged as violative by the com-plaint-was Respondent's proposal to change the con-tract's union dues-checkoff provisions. Respondent's pro-posal did not seek to eliminate dues checkoff but tochange the provision to permit employees to revoketheir checkoff authorization on 10 days' notice. I haveexamined the cases in this regard,4but I have foundnothing which would warrant my finding a violation. Al-though Respondent insisted on its dues-checkoff propos-al, it was during the same negotiations sessions agreeingto accept various union proposals and agreeing to changeor drop proposals which it had made.In the circumstances of Respondent's proposal therewere no other factors which demonstrated, during theperiod before the strike, that Respondent was bargainingin bad faith.Therefore, I find that, by proposing to amend thedues-checkoff provision to permit employees to revoketheir authorization at any time with a 10-day notice, Re-spondent did not engage in conduct violative of theAct.52. The August 16, 1979, memo to employeesRobert Walker testified that he advised employees byan August 16, 1979, memo as follows:TO: All Employees of Walker Die Casting, Inc.SUBJECT: Company PlansAs all of you know, we are currently negotiatingwith our Union a new contract to replace the onewe now have, which expires at midnight, Friday,August 17th. It is the Company's intention to do allthat is in its power to reach a mutually agreeablecontract with the Union by the above date. We areconfident that the Union negotiating committee willreciprocate.However, if a contract is not agreed on and thereis a strike, the Company plans to operate the plant.Work will be available for any employees who wishto report. Employees, who are members of theUnion, may want to resign from Union membershipbefore crossing the picket line in order to avoid thepossibility of a fine by the Union. You may resignby sending a ceritfied letter to the Union, with acopy to the Company.In the event of a strike by the Union, the Compa-ny plans to open for work on Tuesday, August 21,at 7:00 a.m., for anyone who desires to report.4 Markle Manufacturing Company of San Antonio, 239 NLRB 1353(1979); Sweney and Company. Inc. v. N.LR.B., 437 F.2d 1127, 1129 (5thCir. 1971), enfg. in part 176 NLRB 208 (1969); Longhorn Machine Works,Inc., 205 NLRB 685 (1973).5 Midwest Casting Corporation, 194 NLRB 523 (1971).An announcement will be put on the radio onSunday, August 19, stating the Union's decisionswhether to accept or reject the contract.Anyone, who has any questions, may contact theCompany on Monday, August 20th./s/ R. H. WalkerR. H. Walker, PresidentThe General Counsel alleges that by that memo Re-spondent violated Section 8(aX)(l) and (5) of the Act. Iagree. By communicating directly with the employees,soliciting employees to refuse to honor a strike, if one iscalled, and advising its employees to resign from theUnion to avoid a fine, Respondent engaged in violativeconduct. 63. Was the strike an unfair labor practice strike atits inception?Although, as indicated above, Respondent engaged inan unfair labor practice on the day before the employeesstruck, the record contains no evidence that that unfairlabor practice contributed to the strike.7In fact, the evi-dence which I credit demonstrates that the strike wascaused by Respondent's failure to agree to a contract.Employee witnesses who attended the August 18 unionmeeting and were asked about that meeting testified thatthey were told by the Union that the strike would be aneconomic strike. There was no evidence indicating thatRespondent's August 16 memo to employees was men-tioned or that it constituted a contributing factor. There-fore, I find that the strike was, at its beginning, not anunfair labor practice strike.B. Allegations Regarding Activities During the Strike1. The 8(a)(1) allegationsa. Allegations regarding Robert Walker(1) Threat not to reinstateCathy Becquet testified concerning some conversationsshe had with Plant Manager Walker regarding her re-turning to work after the strike began. Becquet testifiedthat on September 12, 1979, she first called Plant Super-intendent Kenny Atkisson and then President Walker re-garding returning to work. Regarding her conversationwith Walker, Becquet testified that she identified herselfand told Walker that she would like to come back towork. Walker told her that he did not want to take herback, that he did not like the business with the scab list.sWalker told Becquet that he would check with hislawyer and see if he had to take her back. Becquet toldWalker she did not think she had done anything wrongand needed to come back to work. Walker said that he6 Lehigh Lumber Company, and Brown-Borhek Company, 230 NLRB1122, fn. 1 (1977).Compare Larand Leisurelies Inc., 213 NLRB 197, fn. 4 (1974).8 Becquet, and some of the other employees on the picket line, pre-pared a list of employees that had crossed the picket line and reported towork, and posted that list of employees on a board which was placed onthe picket line. WALKER DIE CASTING, INC.217did not want any union officers or committeemen and afew other people back in the plant.9Pursuant to Walker's instructions, Becquet calledWalker back on September 14. At that time, Walker toldher that he was not taking her back to work and that shecould take whatever action she wanted. Walker said thathe had not gotten in touch with his lawyer but that hehad decided that he was not going to take Becquet back.Becquet asked about a discharge slip so she could drawunemployment and Walker told her that he could notgive her a paper, that he did not want her to draw un-employment. Walker told her that she had quit when shewent out on strike. Walker said he was not going to takeany of the union officers back again. Walker told Bec-quet that she was one of the ringleaders in the Union andthat she was trying to break him or that they weretrying to break him.On September 23, after Becquet mailed Respondent acertified letter requesting reinstatement, Walker phonedher home. Walker told Becquet that she had placed himin an awkward position and that he had to take her backto work. Walker told her that she could come in on thesecond shift as a trim press operator and that she was tomind her own knitting. Walker also told Becquet thather seniority would start the following day when she re-ported to work-September 24.Walker admitted telling Becquet that he did not wantto take her back if he did not have to. Walker also ad-mitted that he told Becquet that he did not want to takeher back because she was involved in the incident re-garding the sign which listed the names of those peoplewho had crossed the picket line and returned to work.I find Becquet to be a straightforward witness. In viewof her testimony, and Walker's admission, I shall credither testimony in full. I find Walker's statements to Bec-quet constitute threats not to reinstate employees becauseof the employees' union activities. I also find Walker'scomment to Becquet that she was to mind her own knit-ting when she returned to work constitutes a violation ofSection 8(a)(l).Walker testified that the comment regarding Becquetminding her own knitting was intended as a warning toher not to get involved in other people's business andhad no reference to union activity. However, I note thatthat comment was made in a context which would tendto give the impression to any reasonable person thatWalker was referring to Becquet's union activities.Walker had on three occasions informed Becquet that hewas unhappy with her because of her activities on thepicket line and because of her other activities on behalfof the Union. Nothing was said in any of those conversa-tions about Becquet interfering with other people's busi-ness. Therefore, I find that that activity also constitutesan 8(a)(1) violation.(2) Threat to bust the UnionWendell Pigg testified that while he was on strike,some 2 weeks after the strike began, he came in the plant' Becquet had served as an alternate on the Union's negotiation com-mittee and had been present during the negotiation and bargaining ses-sion.to pick up his check. As he was picking up his check, hehad a conversation with President Walker. Walker toldPigg that he would like for him to come back to work,that Pigg had done a good job in the past, and thatWalker was satisfied with his work. Pigg replied that hewas not planning to come back until things were settled.Walker then told Pigg that "he would-he was-he hadliked to, or something to that nature, get rid of theUnion-let me think-and some of the people in theUnion. He said that if he did get rid of it he would liketo run the company the way he had seen fit, or the wayhe would like to, and if the people that was workingthere wasn't satisfied that we could get a petition to getanother Union and if we would like to. He said he wouldlike to run it for at least a year."When Robert Walker was questioned regarding Pigg'stestimony, he testified that he did not recall making anyspecific statement to Pigg to the effect that he was tryingto break up the Union. Walker testified that he wouldnot have meant to put something in that kind of context.Then Walker went on to say, "Of course, I would saythat I sat out as best I could once the strike started-wedid want to win."In view of Walker's testimony in this regard, I shallcredit the testimony of Wendell Pigg, whom I found tobe a straightforward, candid witness. I find that Walker'scomments to Pigg constituted violations of Section8(a)(1) of the Act.(3) Promised higher wagesStanley Galbraith testified about a conversation withWalker at the plant which, in his affidavit, he recalled asoccurring on September 7. Galbraith testified that hewent in to pick up his check and Walker told him thathe would like for him to come back to work. Walkerstated that they were going to make some changes andstreamline the place of business, and that if Galbraithcame back, they would give him a merit raise plus whatwas offered and that would bring him up to $4 an hour.Galbraith testified that Walker told him the employeesunder 45 days would be dismissed and there would besome other people replaced. Galbraith testified that hewas making $3.45 an hour when the strike started.I find Galbraith to be a straightforward witness and Icredit his testimony in this regard. I find that Walker'scomments to him constitute a violation of Section 8(aX1)by offering higher wages as an inducement to abandonthe strike.(4) It was in no hurry to negotiate and close theplantRicky James testified that, while he was on strike, hewent back to the Company and talked to Walker aroundthe first week of October. James testified that Walkerasked if he and Jimmy Skinner (who was also present)knew anything about the barn burning and the tire slash-ing. According to James, Walker told them that he wasnot in a great hurry to start back negotiating because theeconomy was slow and he already had enough peopleback to run the production that he needed to run, Jamestestified that he believed that Walker said that, if he hadWALKER DIE CASTING, INC. 217 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDto hire everybody in the Union back, he was in no hurryto start back the negotiations. Walker told Skinner thathe could come back the next day, but as to James,Walker said there were some circumstances that made itlook like James did have a lot to do with harassment, thebarn burning, the tire slashing, and the harassment outthere on the picket line. James testified that later duringthe conversation Walker said that, ever since GaryMcClendon came in as union president, he had tried torun the Company and Walker said that he was not goingto let McClendon run his Company; if he had to let him,he would shut the door.Robert Wells testified that, while he was working atthe plant, about 2 or 3 weeks before the October 19 elec-tion, he attended a meeting conducted by PresidentWalker. Wells testified that Walker told them that, if theUnion were voted back in before negotiations couldresume, there would have to be something done aboutthe tire slashing, the molten metal spilled on the floor,and the barn burning.I find both James and Wells to be straightforward wit-nesses and I credit their testimony. I find Walker's com-ments regarding negotiations if he had to rehire employ-ees from the Union and his threat to shut down the plantbecause of interference from the Union's president con-stitute an 8(a)(1) violation as alleged by the GeneralCounsel.(5) Lost seniorityWhen Cathy Becquet returned to work, she was toldby President Walker that her seniority would start on theday of her return, September 24, 1979. As indicatedbelow, I credit the testimony of Becquet in this regard.Respondent offered no explanation as to why a strikingemployee should be penalized by loss of seniority uponher return to work during the strike. Under the circum-stances, I find in agreement with the General Counselthat Walker's comments to Cathy Becquet constitute vio-lation of Section 8(a)(1) of the Act.(6) Employees could not return to work until afterthe electionDavid Shearin testified that during the strike, towardthe end of September, he went into the plant. Shearintestified that, while he was there, Walker told him thatRespondent would be hiring again after the election. Mi-chael Brewer testified that he received a notice from theCompany indicating that he had quit to return to school.Brewer went into the plant and talked to Walker.Brewer told Walker that he had not quit to return toschool. Walker told him not to worry about it, that itwas a form of bookkeeping. Walker said that he did nothave any work for Brewer at that time, but that hewould contact Brewer if he had work on a part-timebasis. Brewer testified that a few days before that con-versation Walker told him that he did not have anywork, but that Brewer was to call him after the election.Brewer testified that he attempted to vote in the October19 election but that his vote was challenged by Respond-ent.Dewey Rowe testified that he talked to Walker atWalker's home about 2 weeks before the election con-cerning Rowe's returning to work. Rowe testified thathe asked Walker for his job back. Walker told him thatafter October 191°he could have his job back. Accord-ing to Rowe, Walker went on to tell him that he was notplanning on taking back the ones who stirred up troubleon the line.The above comments by Walker clearly give the im-pression to employees that employment was being with-held pending the October 19 decertification election.Such an impression was corroborated by Respondent'schallenge to the ballot of Michael Brewer. By thosecomments, Respondent was holding out to strikers thateither their future employment was conditioned upon theoutcome of the election or that employment was beingwithheld until following the election, in order to permitRespondent to limit the number of employees eligible tovote in that election. Therefore, I find that Respondent'scomments tended to coerce employees in the exercise ofSection 7 rights and are therefore violative of Section8(a)(1) of the Act.(7) Removing picket signsPaul Rowe testified that he was manning the picketline on April 15, 1980. Rowe testified that he had left thepicket line and returned to see that the picket signs werein order. As Rowe drove up to the line, he saw RobertWalker with one picket sign under his arm and pullingup the second picket sign. When Walker pulled the signup, he looked and saw Rowe. Walker walked over withthe picket signs and threw them in the back of Rowe'struck. Rowe got out and asked Walker if he was goingto put the picket signs back. Walker walked over andpulled up a third sign and threw it into Rowe's truck.Rowe then said, "I guess you know you are going to putmy signs back." Walker replied, "Paul, if you want yourdamn signs put up, you put them up."Rowe also testified as to an incident he recalled occur-ring on April 25, 1980. Rowe testified he had left thepicket line, but he circled the block and came back.When he drove up, he observed John Walker grabbingthe picket signs and running into the plant with the signs.Robert Walker admitted that he had pulled up thepicket signs on the occasion recalled by Paul Rowe.Walker testified that he removed picket signs in order tolet some boys who were mowing the right-of-way area,where the picket signs were staked, complete theirmowing. According to Walker's testimony, he toldRowe that "you're lucky I don't take them up and tearthem up every night." Walker admitted that he threwthe signs in Paul Rowe's truck and did not replace themwhere they originally staked on the right-of-way proper-ty with joined property owned by Respondent.John Walker did not testify.I find the evidence supports the General Counsel's al-legations regarding both Robert Walker and JohnWalker removing picket signs. I find that that activity onthe part of Respondent tended to interfere with employ-L' The election was held on October 19, 1979. WALKER DIE CASTING, INC.219ees' rights and is therefore violative of Section 8(a)(1) ofthe Act.(8) SurveillanceEmployees Paul Rowe and Karen Wells testified thatthey observed Robert Walker drive by the union hall onseveral occasions on Sunday afternoon around 4 p.m.when union meetings were being conducted. Wells testi-fied that she attended most of the union meetings andthat on practically every occasion she had seen Walkerdrive by around the time the meeting was being conduct-ed. Wells testified that on one occasion she observedWalker drive past the hall on three different occasionsduring the same union meeting.Robert Walker admitted that he has driven by theunion hall on Sundays and has observed employees therefor, what he believed to be, union meetings. Walker wasasked what reasons he had for driving by the meetingsand he testified that it just happened that his son livesdown Route 2 and that the street passing the union hallis a "pretty good ways for me to go if I want to go outthere and see [my son]." Walker admitted that he knewwhen the union meetings were held. Walker offered noexplanation as to why it was necessary to drive by theunion meeting on three occasions on the same Sundayduring a union meeting.In determining this particular issue, I credit the testi-mony of Karen Wells and Paul Rowe, both of whom Ifound to be straightforward witnesses. I find RobertWalker's testimony does not adequately explain, or sup-port, his basis for driving past the union hall duringunion meetings on such numerous occasions. I find thathis activities in that regard tend to interfere with em-ployees' Section 7 rights and constitute violations of Sec-tion 8(a)(1) of the Act.b. Allegations regarding Kenny Atkisson; informedemployees they would not be allowed to return to workuntil after the electionAlfred W. Jett testified that while he was on strikearound October 10, 1979, he talked to Kenny Atkissonabout returning to work. Jett testified that Atkisson toldhim that everything was slack and that everybody wouldbe back to work as of October 19. Atkisson was notcalled to testify. Therefore, I credit the testimony of Jett.In view of my findings above regarding the similarcomments made by Robert H. Walker, I find that Atkis-son's comments constitute a violation of Section 8(a)(1)of the Act.c. Allegations regarding Joe Wakham; no morecontractsHerman Sparks testified that he was out on the picketline during September when Supervisor Joe Wakhamcame out to the picket line. Wakham asked Sparks tohelp him pick up "nails or tacks or whatever." Wakhamasked Sparks, "Why don't you boys come back towork?" Sparks replied that they could not come backuntil they had a contract. Sparks testified that Wakhamtold them, "You may as well come back, there won't beany more contracts." Sparks testified that he toldWakham that he felt they should get one. Wakham againresponded that "there won't be" and then he went intothe plant.Wakham did not testify. Therefore, I credit the testi-mony of Sparks. I find that Wakham's comments to himconstitute a violation of Section 8(a)(1) of the Act.d. Allegations regarding Buford AgentHerman Sparks testified that he returned to workaround September 28, 1979. On the day Sparks returnedto work his assistant foreman on the second shift, BufordAgent, talked to him at his machine. Sparks testified thatAgent told him that, after the Union got out, they weregoing to have a good place to work. Agent did not tes-tify. Therefore, I credit the testimony of Sparks. I findthat Agent's comments to Sparks constitute a violation ofSection 8(a)(l) of the Act.2. The 8(a)(3) allegations"a. The probationary employeesOn September 4, 1979, Respondent, through RobertWalker, mailed the following letter to all its employeeswho had not completed their probationary period andwho had not returned to work since the Union's August18 strike:TO: All Walker Die Casting Employees who havenot completed their probationary period and whohave not returned to work since the union's strikeagainst the Company began on August 18, 1979:Due to the present general economic conditions,the Company is cutting the number of people onthe work force. Therefore, effective September 5,1979, the Company is terminating the employmentof all members of the work force who have notcompleted their probationary periods and who havenot returned to work since the strike began.If you are among these people terminated, youmay apply for re-employment as permanent replace-ments for other employees who have not returnedto work.Sincerely yours,WALKER DIE CASTING, INC./s/ Robert H. WalkerRobert H. Walker, PresidentEncl.-Separation NoticeThe General Counsel alleges that by terminating itsprobationary employees on September 4, 1979, Respond-ent violated Section 8(a)(3) of the Act." Although the following incidents are alleged as both 8(a)(3) and8(aIl) violations, the primary basis on which the General Counsel restshis claim of motivation as to most of the alleged discriminatees is the factthat those alleged discriminatees did not report to work during the strike.Therefore, technically an argument could be advanced that those mattersinvolved only alleged 8(a)(1) violations. However. the strike was calledby the Union. Therefore, I have extended my findings to include findingboth 8(a)3) as well as 8(a)(1) violations on the determination that, byhonoring the union-sponsored strike, the employees were engaged inunion activity.WALKER DIE CASTING, INC. 219 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt appears from the September letter itself that Re-spondent is directing its action to all those employeeswho observed the Union's strike. That assumption isborne out by documents submitted into evidence by Re-spondent which indicate that all the probationary em-ployees except employee Charlie R. Williams was termi-nated through Respondent's September 4 letter.12Thedocument indicates that Charlie R. Williams returned towork on August 30, 1979. Williams was not terminated.The record reflects that, even though Respondent ter-minated the probationary employees by its September 4letter, there was work available in the plant. In fact, sev-eral employees, including Wendell Pigg, Karen Wells,and Robert Wells, testified that during that period oftime they were being asked by representatives of Re-spondent, including Robert Walker, to return to work.Moreover, Respondent offered no evidence demonstrat-ing that it had a sound business reason for terminatingthe probationary employees on September 4.Therefore, I find that Respondent violated Section8(a)(l) and (3) of the Act by terminating all its proba-tionary employees who had not returned to work priorto September 4, 1979.'3b. Cathy BecquetCathy Becquet testified that she went out on strikewith the other employees on August 18. At the time ofthe strike she was an alternate on the negotiation com-mittee and was shop steward in the zinc department.Becquet testified that she attended all the negotiating ses-sions with Respondent.On September 12, Becquet called Plant SuperintendentAtkisson and asked if she could return to work. Atkissonresponded that they did not need her then and that sheshould check back with him on Friday. Becquet then im-mediately called Robert Walker'4and told him that shewanted to return to work. Walker told her that he hadtalked with Atkisson and that he did not want to takeher back. Walker told her that he "didn't like that busi-ness with the scab list, and that he was going to checkwith his lawyer to see if he had to take Becquet back."Walker also told Becquet that he did not want any unionofficer or committeeman and a few other people back inthe plant. 15Pursuant to Walker's instructions, Becquet called backon Friday, September 14, and talked to Walker. Walkertold her that he was not taking her back. Becquet askedif she could get a discharge slip so that she could drawunemployment. Walker responded that he did not want12 Uncontested evidence demonstrates that Respondent terminatedprobationary employees Dickie Adkins, Lacon Crossland, Sam Cook, Mi-chael Cross, Robert Hayes, Michael Holder, Larry Jones, Jimmy Prince,Larry Peters, E. W. Woodward, and David Wentzell on September 5,1979.' See Freezer Queen Foods, Inc., 249 NLRB 330 (1980); N.L.R.B. v.Great Dane Trailers, Inc., 388 U.S. 26 (1967); National Seal, Division ofFederal-Mogul-Bower Bearings, Inc., 141 NLRB 661 (1963), enforcementdenied 336 F.2d 781 (9th Cir. 1964)."' Several of Becquet's conversations with Walker were also consid-ered supra, under the section dealing with 8(a)(1) allegations.l' Becquet and several other employees on the picket line prepared aboard which listed all the employees that had crossed the picket line andreturned to work.her to draw unemployment. Walker then told Becquetthat she had quit when she went out on strike. Walkersaid that he was not going to take any of the union offi-cers and committeemen back again. He said that Becquetwas one of the ringleaders in the Union and that she wastrying to break him, or that they were trying to breakhim.Subsequently, Becquet sent Respondent a certifiedletter stating that she was willing to return to work un-conditionally.On September 23, Walker called Becquet at her homeand told her that she had put him in an awkward posi-tion and that he had to take her back to work. Walkertold her that she could come in at 3:30 on September24-the second shift. Walker told her that she would begetting a 32-cent-per-hour increase plus 20-cent shiftpreference and that seniority would start on September24. Becquet asked Walker how long she would be on thesecond shift. " Walker told her maybe after the electionin October; if there were an opening on days, theywould talk about switching her to the first shift. Becquettestified that she asked him why she was on the secondshift, why she could not work days because she had fivechildren and it was really difficult for her to worksecond shift. Becquet told Walker that she had been onthe day shift for 3 years. Walker told her that he had noopenings and that he was offering her the second shift ifshe wanted that.Becquet testified that, when she received her firstcheck, she received the additional 32 cents per hour plusthe 20-cent shift differential plus an additional 10 centsfor being present each workday.On November 2, Becquet was told that her father hadsuffered a stroke while in California. On November 3,Becquet requested her vacation and a leave of absencebeginning November 7 for the purpose of going to herfather in California. Becquet was told by Plant Superin-tendent Atkisson that he would have to check withWalker.On Monday and Tuesday, November 5 and 6, Becquetattempted to contact Atkisson regarding her request fortime off. However, on each of these occasions Atkissonwas not in the plant. On November 6, Becquet checkedwith Assistant Plant Superintendent Lynn Chewning.Becquet talked with Chewning twice on that day. On thesecond occasion, according to Becquet's testimony,Chewning told her that she could go ahead and go, thathe would work it out when she got back. As Becquetwas leaving, she reminded her foreman, Wesley Lang,that she would not be there the next day. Lang respond-ed that he had heard that she was going on a leave ofabsence. Lang said that he hoped Becquet's father wouldbe all right.1716 At the time of the strike Becquet was assigned to the first shift. Al-though the General Counsel alleged that Becquet was assigned moreonerous conditions of employment on September 24, 1 find that the Gen-eral Counsel proved that allegation only as to Becquet's employmentwithout benefit of her prior seniority. Even though Becquet was assignedto the second shift, the General Counsel did not prove the availability ofwork on the first shift for Becquet on September 24.17 Testimony of Becquet concerning her conversation with Atkissonand Lang stands unrebutted. Neither Atkisson nor Lang testified. WALKER DIE CASTING, INC.221Becquet returned home from California on Thanksgiv-ing evening. She discovered that attached to her pay-check, which her husband had picked up at the plant onNovember 16, was a dismissal slip.Becquet went to the plant the following Tuesday, No-vember 27, and talked with Plant Superintendent Atkis-son. Becquet asked Atkisson why she had been fired. At-kisson told her "that there was a different work situationin the plant at that time; when I left they had plenty ofwork, and when I came back they didn't have any work,they had lost a lot of orders and contracts, and that theywere contemplating a layoff." Becquet then asked Atkis-son why she had not been laid off and did not her senior-ity count. Atkisson responded that that was the wayWalker wanted it. Becquet told Atkisson that she hadchecked with Lynn Chewning because Atkisson was notthere and that Chewning had told her to go ahead andgo. Atkisson told her that she should talk to Walkerabout that. Atkisson then commented that she had been agood worker and that he would give her a good refer-ence.Becquet then went to see Walker and asked Walkerwhy she had been fired. Walker told her that she did notget permission to leave, that he had checked with every-one and that no one had given her permission to leave.Becquet then asked if he had checked with LynnChewning. Walker told her no, but that he would talkwith Chewning. He then asked Becquet to leave theoffice.Becquet was called back in the office a few minuteslater. Becquet asked what Chewning had said. Walkersaid that Chewning said that he did not give Becquetpermission to go. Walker told her that it would have tostand the way it was. Becquet then asked Walker aboutgoing back to work or getting a layoff slip. Walker toldher that he did not want her drawing unemployment onhim. Walker said something about her husband not beingable to work in this area and asked why did she notmove to California.In considering the merits of the allegations that Bec-quet was discharged in violation of Section 8(a)(3), Icredit her testimony. In determining to credit Becquet, Iwas impressed with her demeanor. As to conflicts be-tween her testimony and that of Respondent's witnesses,I note that Plant Superintendent Atkisson did not testify.Therefore, her testimony regarding conversations withAtkisson stands unrebutted. In regards to conflicts withBecquet and President Robert Walker, I find Walker'stestimony in that regard to be incredible. I find particu-larly incredible Walker's testimony as to the reasons whyBecquet was discharged around November 16. In thatregard, Walker testified that Plant Superintendent Atkis-son told him that Becquet said she wanted a leave of ab-sence to go to California to be with her father who wasill. Walker testified that he and Atkisson discussed thematter and decided to grant Becquet the leave of ab-sence. However, according to Walker, Becquet was dis-charged because she left on her trip for California with-out contacting Atkisson. Walker went on to testify thatthey felt that, if they permitted Becquet to leave withoutchecking back with Atkisson, they would have set a pre-cedent. Walker's version of the events does not explainwhy Respondent could not get word to Becquet oneither Monday or Tuesday, following her request for aleave of absence, that that leave of absence had beengranted. Under the evidence available to me, it is uncon-tested that Atkisson was not in the plant while Becquetwas present on either Monday or Tuesday. Obviously,under those circumstances, Atkisson was well aware thatit was impossible for Becquet to contact him personally.No explanation was offered why Atkisson, under the cir-cumstances, did not simply leave word for Becquet thather leave had been approved. Therefore, I am convincedthat Walker's testimony that they discharged Becquet be-cause she failed to check back with Atkisson is notworthy of belief.As to the conflicts between Becquet's testimony andthe testimony of Assistant Plant Superintendent LynnChewning, Chewning admitted that Becquet asked himon several occasions, including the day before she leftfor California, whether her request for a leave of absencehad been approved. Chewning testified that, in circum-stances like that regarding Becquet, he would "probablystate that it would be OK with me, but she would haveto check with either Mr. Walker, or Kenny Atkisson."He was asked if that was what he said to Becquet andChewning responded, "I presume it was." On cross-ex-amination, Chewning testified that he could not recallwhether Atkisson was present in the plant on those occa-sions when Becquet asked Chewning if her leave of ab-sence had been approved. Chewning testified that he didnot have authority to grant a leave of absence, but healso testified that during Atkisson's absence from theplant he took over Atkisson's duties and responsibilities.Therefore, as in the case of Walker, I find Chewning'stestimony incredible. If Plant Superintendent Atkissonwas not present, and the unrebutted testimony is to theeffect that he was absent, the normal thing for Chewningto have done would have been to go to whateversources he needed to contact, either Walker or Atkisson,and secure an answer to Becquet's question about ap-proval of her leave. No explanation was offered as towhy this was not done. Additionally, I note that there isa conflict between the testimony of Chewning andWalker. According to the testimony of Chewning, CathyBecquet's request for a leave of absence was not ap-proved. However, Walker testified that the matter hadbeen approved. Therefore, I find that I cannot credit thetestimony of either Walker or Chewning to the extentthat their testimony conflicts with that of Becquet.In determining the allegation regarding Cathy Bec-quet, I note that, when she was reinstated, pursuant toher request, on September 24, she was informed that herseniority would only run from that day-September 24,1979. Respondent offered no business justification fortreating Becquet as a new employee regarding seniority.Under the circumstances, I find that Becquet was deniedproper reinstatement"seven though she was placed back'8 In view of my finding below that the strike was converted to anunfair labor practice strike on August 27. Becquet was entitled to imme-diate reinstatement from September 12, the date of her unconditionaloffer. Becquet should have been reinstated without loss of seniority( L.R.B. v, Mackay Radio d Telegraph Co., 304 US 333 (1938).)WALKER DIE CASTING, INC. 221 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDto work on September 24, due to her participation in thestrike which began on August 18. Therefore, since Bec-quet was never properly reinstated, she was entitled tofull remedies as an 8(a)(3) discriminatee from September12, 1979.Additionally, I find that Becquet's discharge on orabout November 16, 1979, was due to her union activi-ties. The circumstances convinced me that Respondent'sasserted bases for her discharge were pretextual. In thatregard, I notice that representatives of Respondent gaveconflicting opinions as to the basis of Becquet's dis-charge.t9Plant Superintendent Atkisson informed Bec-quet that she was discharged because during her absencethere had been a reduction in available work and shewas no longer needed. However, President Walker testi-fied that Becquet was discharged because she failed torecheck with Plant Superintendent Atkisson in order todetermine whether her request for a leave of absence hadbeen granted. Moreover, under the circumstances set outin the testimony of Walker, I find the evidence convinc-ing that Walker's testimony did not reveal the truereason why Becquet was discharged. I am unconvincedthat no valuable employee, like Becquet, would be dis-charged for failing to recheck with the plant superin-tendent regarding a request for a leave of absence underthe circumstances present in her case. The record standsuncontested that Atkisson was not present during the lasttwo periods Becquet worked prior to leaving for Califor-nia. It was apparent to Atkisson and Walker that Bec-quet had a real need to leave during the time requested.It was also apparent that Atkisson could have easily leftword with Chewning or any other official that Becquet'sleave had been approved.In view of my findings that conflicting versions weregiven as the bases for Becquet's discharge, and my find-ings at the bases asserted were pretextual, I am con-vinced, and find, that the true reason why Becquet wasdischarged was her union activities.C. The refusal to reinstateThe complaint alleges that certain employees listedbelow on Appendix A made unconditional offers toreturn to work, but that Respondent has failed and re-fused to reinstate those employees.20The evidence supports the General Counsel's allega-tion as to specific employees mentioned in GeneralCounsel's Exhibit II plus employees Cathy Becquet andMichael Wayne Brewer.21Additionally, all striking em-ployees were entitled to reinstatement upon the uncondi-tional offer made on their behalf by the Union on Febru-ary 11, 1980.22I' Sam and Margaret Foods, Inc.. d/b/a Clock Restaurant No. Seven-teen, 212 NLRB 432 (1974).20 By amendment near the close of the hearing, the General Counselexpanded his allegation in par. 16 of the amended consolidated complaintto include all employees listed on G.C. Exh. 11 (a compilation of uncon-ditional offers received by Respondent). Additionally, by that amend-ment, the General Counsel alleged that the Union made an unconditionaloffer to return all strikers by letter dated February 11, 1980.21 As to Becquet and Brewer, see footnotes on Appendix A, below.22 Of course, each striking employee is entitled to reinstatement on thebasis of the earliest unconditional offer made by him or on his behalf.In view of my findings below that the strike was con-verted to an unfair labor practice strike on August 27,1979, each striking employee is entitled to immediate re-instatement upon an unconditional offer to return towork. The evidence indicates that many of the employ-ees who unconditionally offered to return have not beenreinstated. In that regard, striking employees are entitledto preference in employment over persons employed onor after the date the strike was converted to an unfairlabor practice strike.23Therefore, I find that those employees listed on Ap-pendix A who were denied proper or timely reinstate-ment were deprived of their rights in that regard in vio-lation of Section 8(a)(3).243. The 8(a)(2) allegationsWendell Pigg testified that in a meeting before the Oc-tober 19 election Robert Walker told the employees atthat meeting that he would like to try running the plantwith a committee to take care of the problems theywould have and that he would like to try that for 1 yearand then, if the people were not satisfied, he would agreeto a petition for another union. Pigg also testified thatWalker said that the committee would be made up ofsome employees there inside the plant and that any ofthe problems brought up would be brought up beforethem (the committee) and that they would take care ofit.Pigg testified that a committee was established some 4to 6 weeks prior to June 16, 1980-the date he testifiedat the hearing herein. Pigg testified that one of the em-ployees on the committee was Johnny Flippen, an em-ployee who works with Pigg.On December 19, 1979, Respondent posted a notice toemployees in its plant which stated, in part:To: OUR EMPLOYEESFROM: R. H. WALKERImmediately upon our return to work on January2, 1980, we will begin discussing how to set up rep-resentation for our employees and procedures tohandle grievances. You will recall a notice postedon the bulletin board on October 11, in which wesaid "it will be up to our employees as to how rep-23 Mastro Plastics Corp.. et al. v. V.L.R.B., 350 U.S. 270, (1956).24 Respondent discharged a number of striking employees on the asser-tion that those employees were, according to Respondent's information,employed by another employer during the strike. Although not specifi-cally alleged as violative of Sec. 8(a)3), that issue bears upon the allega-tion of refusal to reinstate. In order to justify the discharge of strikingemployees, the employer has the burden of establishing legitimate andsubstantial business justification for its action. "[U]nless the employerwho refuses to reinstate strikers can show that his action was due to 'le-gitimate and substantial business justifications,' he is guilty of an unfairlabor practice. N.L.R.B. v. Great Dane Trailers, 388 U.S. 26, 34 (1967).The burden of proving justification is on the employer. N.L.R.B. v.Fleetwood Trailer Co.. Inc., 389 U.S. 375, 378 (1967)." See Bromine Divi-sion, Drug Research. Inc., 233 NLRB 253. 261 (1977). No probative evi-dence was offered in justification of Respondent's discharge of those em-ployees. Therefore, I find that those persons retain their status as employ-ees and. if they were included as strikers who made. or upon whosebehalf the Union made, an unconditional offer for them to return towork, are also entitled to immediate and full reinstatement. WALKER DIE CASTING, INC.223resentation and grievance procedures may be set upand handled after the election."Please be thinking about how you would like tosee this done. The Company feels if we have theinput of everyone we can work out an organizationwhich will be efficient and fair for all of us.R. H. WalkerOn May 9, 1980, Respondent posted another notice toemployees which stated as follows:HOTLINE!May 9, 1980To: OUR EMPLOYEESFROM: R. H. WALKERWe are now setting up a temporary grievanceprocedure which we plan to use until our lawyeradvises we can set up a permanent, more formal,grievance procedure without risk of committing anunfair labor practice. The following employees haveagreed to serve as the temporary grievance commit-tee:Johnny FlippenSteve WakhamVivian WhitworthWalter GeorgeAllen GoodrichThis committee has elected Johnny Flippen,Chairman; Walter George, Vice-Chairman; andVivian Whitworth, Secretary. Kenneth Atkisson,Lynn Chewning, and R. H. Walker are workingwith this committee to set up the procedure whichwe will use to process grievances.We will continue to operate, as we promised, ac-cording to the rules and procedures of the old con-tract, as modified by the Company's last offer toour employees. All members of the grievance com-mittee have copies of this and we have copies in theoffice for anyone desiring one. As soon as we havethe temporary grievance procedure worked out, wewill prepare copies of it, as well as our rules andother procedures, and distribute one copy to eachemployee./s/ Robert H. WalkerThen, on June 6, 1980, Respondent distributed the fol-lowing notice to employees:To OUR EMPLOYEESWith the checks which you receive today, we areenclosing a copy of our Temporary Grievance Pro-cedure. Your Company wants to know your griev-ances, problems or complaints so we may takeaction to rectify them or prevent them from hap-pening again. It is the feeling of your Company thatthe Temporary Grievance Procedure is an addition-al means which will help to make it easier for youto let us know what your problems, complaints andgrievances are or may be. We hope very much thatyou will always let us know what problems existfor we cannot correct a problem we are not awareof. You can be sure that we will do our best to cor-rect and rectify problems, grievances and com-plaints and continue to strive to make Walker DieCasting the best place to work which can be found./s/ Robert H. WalkerRobert H. Walker, PresidentWalker testified that the above June 6, 1980, noticewas distributed to employees with their paychecks.Robert Walker testified that the employee members ofthe grievance committee were asked to serve on thatcommittee by him. Walker testified that the committeehas held a number of meetings and that, in addition tothe members of the committee, Assistant Plant Superin-tendent Lynn Chewning and he (Robert Walker) werepresent at the meetings. Minutes of the meetings weretyped by Respondent's receptionist. Walker testified thatmembers of the committee were paid for the time theyspent in committee meetings.Walker admitted that employee complaints werebrought up during this meeting and matters relating toemployees' working conditions were discussed. Walkertestified that some of those problems relating to employ-ees' working conditions were remedied as a result ofsteps directed by supervision, following discussing ofthose problems during committee meetings. During oneof the committee meetings, matters relating to employ-ees' vacations were discussed and a procedure was estab-lished whereby an employee could take extra days of va-cation whenever a week's notice was given.I find that, in accord with the above evidence and therecord as a whole, Respondent did recognize and bar-gain with the committee of employees established by it.The committee was established around May 9, 1980, andthe evidence indicates that Respondent has continued torecognize and negotiate with the committee since thattime. I find in agreement with the General Counsel thatRespondent's actions in that regard constitute a violationof Section 8(a)(2) of the Act.25In view of evidence thatthere were no negotiations between the Union and Re-spondent after September 11, 1979, and my findingbelow that Respondent was obligated to continue to rec-ognize the Union, I find in agreement with the GeneralCounsel's complaint allegation that Respondent also vio-lated Section 8(a)(5) by unilaterally implementing theemployee committee.4. The 8(a)(5) allegationsa. Withdrawing its last offerBy memo dated August 20, which Robert Walkerposted on the bulletin board and mailed to all strikingemployees, Respondent notified employees of the detailsof its last contractual offer, suggested that the employees25 N.LR.B. v. Cabot Carbon Company and Cabot Shops. Inc. 360 U.S.203 (1959); The Carpenter Steel Company, 76 NLRB 670 (1948); WahlgrenMagnetics. a Division of Marshall Industries, 132 NLRB 1613 (1961);Thompson Ramo Wooldridge. Inc. (Dage Television Division), 132 NLRB993 (1961); Oil Transport Company, 182 NLRB 1016 (1970); STR. Inc..d/b/a Sound Technology Research, 221 NLRB 496 (1975), enfd. 549 F.2d641 (9th Cir. 1977).WALKER DIE CASTING, NC. 223 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould inform the negotiating committee if they felt Re-spondent's offer was reasonable, and offered to pay anyemployee who reported to work the new wage ratesproposed by the Company.On August 27, 1979, Respondent sent the followingletter:Mr. Gary McClendon, PresidentLocal No. 259, Stove, Furnace and Allied Appli-ance Workers' UnionRFD #2Cornersville, TN 37047Dear Mr. McClendon:The final proposal which was made to you andthe members of your negotiating committee onAugust 17, 1979, was contingent on acceptance ofthat offer without a work stoppage.Since Local 259 elected to reject that offer andcalls a strike on August 18, 1979, the Company'slast offer is hereby withdrawn.Yours truly,WALKER DIE CASTING, INC./s/ Robert H. WalkerRobert H. Walker, PresidentThe General Counsel alleged that, by withdrawing itslast offer on August 20, Respondent violated Section8(a)(1) and (5). 1 agree with the General Counsel. WhileRespondent's obligations under Section 8(a)(5) are limit-ed, both the courts and the Board have continuouslyheld that employers have an obligation to negotiate ingood faith. The parties negotiated in progressive fashionthroughout August. Although the employees decided tostrike when the past contract expired on August 18, thatact did not release Respondent from its obligation tocontinue to bargain in good faith. However, Respondent,by the above-quoted letter, effectively terminated negoti-ations.The Board in the case of Randle-Eastern AmbulanceService, Inc., etc.,26found that an employer violated Sec-tion 8(a)(5) by withdrawing all its contract proposals. InRandle-Eastern, the employer withdrew its proposalsduring a negotiation session in which it, the employer,offered to present a new proposal which would includean entire package. Here, Respondent made no such offer.Respondent's letter offered nothing more than removalof its entire negotiation package-in effect, Respondentrescinded all the progress achieved during its summernegotiations with the Union. Moreover, while it rescind-ed the negotiation progress, Respondent made no offerto negotiate further. The record shows that as late asJune 19, 1980, when this hearing closed, Respondent hadnot resumed negotiations with the Union.It is true that an RD petition was filed and processedduring the interval between Respondent's August 27letter and June 19. However, that petition which wasfiled on September 6, 1979, was dismissed by the Region26 230 NLRB 542 (1977), enforcement denied in part 584 F.2d 720 (5thCir. 1978).on February 7, 1980. Nevertheless, no negotiations haveoccurred since that date.During the interval since February 7, Respondentformed a labor organization among its employees. (Seesec. B,3, above.)Under those circumstances, I find the evidence persua-sive that Respondent, by its August 27 letter to theUnion, engaged in bad-faith bargaining in violation ofSection 8(a)(5).b. Unilateral changesThe General Counsel alleged that Respondent unilater-ally implemented a wage increase in excess of those of-fered during negotiations. Undisputed evidence supportsthat allegation.As indicated above in section B,l,a,3, I found that Re-spondent violated Section 8(a)(1) by offering striking em-ployees higher wages as an inducement to break thestrike and return to work. President Robert Walker ad-mitted that he decided to raise the starting pay to a mini-mum of $4 an hour after the strike commenced onAugust 18, 1979. Walker testified that the increased mini-mum rate went into effect on September 5, 1979.There is no dispute regarding the General Counsel'scontention that the $4 minimum starting rate was inexcess of what Respondent offered during negotiations.Respondent, in its brief, admits that Respondent's August14, 1979, economic proposal proposed a $3.30-per-hourminimum rate. However, Respondent argues that theUnion evidenced no interest in negotiating a minimumstarting rate and that, in any event, the Union waivedany claim of unilateral minimum rates because Respond-ent had during the existence of the bargaining agreement,which expired in August 1979, regularly employed fewemployees at rates above those set forth in the agree-ment. The contract provided starting rates ranging from$2.40 to $3 per hour, but Respondent regularly hired em-ployees from $3.30 to $3.40 per hour and employed somenew die casters at rates as high as $4 and $4.15 per hourapproximately 30 days before the strike. The Union ad-mittedly knew Respondent hired employees at higherrates.President Walker, when he admitted that Respondentdecided to pay $4 as a minimum starting rate, testifiedthat he did so in order to get better employees.The General Counsel also alleged that Respondentunilaterally implemented an attendance bonus and unilat-erally made the attendance bonus applicable on a weeklybasis, then changing it to monthly, and back to weeklyagain. Respondent points out that it did propose amonthly attendance bonus of 10 cents per hour duringnegotiations. However, Respondent does not contest thatit did implement a 10-cent-per-hour monthly attendancebonus after the strike which was expanded to includegiving company jackets to employees who earned the at-tendance bonus in December 1979. In January 1980, Re-spondent began paying the bonus on a weekly basis. Nei-ther the awarding of jackets nor the change from month-ly to weekly basis of computing the attendance bonuswas mentioned during negotiations with the Union. WALKER DIE CASTING, INC.225Both the Board and the courts have expressed concernwith an employer's ability to undermine the negotiationsprocess through unilateral changes. That concern hasbeen voiced especially in situations involving wage in-creases where the increase is contemporaneous with astrike.27Such unilateral action is a strong indication thatthe employer is not bargaining with the required goodfaith.I find the circumstances here particularly alarming inthat regard. Upon its employees striking over the partiesinability to reach a collective-bargaining agreement be-cause of disputes involving, among other things, wages,Respondent, on August 27, withdrew completely its lastproposal. Shortly thereafter, on September 5, Respond-ent, without further negotiations or notice to the Union,instituted a minimum wage substantially higher than itsoffer to the Union during negotiations.I find little support for Respondent's arguments in de-fense of its unilateral actions. Although the Union had,during harmonious relations, during existence of the lastagreement, permitted minimum rates in excess of thecontract provisions, there is no indication that the Unionintended thereby to waive its right to bargain overwages. In fact, just the opposite occurred. DuringAugust the Union and Respondent negotiated with re-spect to wages. Moreover, I place little significance intestimony from Respondent that the Union showed littleinterest in negotiating the minimum rates. Obviously, aunion is more concerned from a tactical standpoint,during negotiations, with first reaching agreement on thehigher level of wages. Since the parties had not agreedon those higher levels, I do not find it surprising that theUnion appeared uninterested in discussing the minimums.I do not view that testimony as demonstrating that theUnion had no interest in negotiating minimum rates, es-pecially since the last contract contained minimum rateprovisions. Therefore, I find that the Union did notwaive its bargaining rights regarding minimum wages.No evidence was offered which would demonstratethat the Union ceased to be the exclusive representativeof the unit employees.28Respondent, by implementingchanges in its minimum rates, changing the attendancebonus system, and awarding company jackets to employ-ees that earned the attendance bonus, without first noti-fying the Union and offering to negotiate those items, en-gaged in unilateral acts in violation of Section 8(aX5).c. Refusal to bargain since September 1, 1979Respondent does not dispute that it notified the Unionon September 11, 1979, that no further negotiationscould be scheduled until the petition in the recently fileddecertification case was resolved.29The law is clear that the filing of a decertification peti-tion is not sufficient basis to justify an employer's refusalto bargain when, as here, Respondent's action occurredin context with unlawful conduct.30Respondent's Sep-27 See N.LR.B. v. Fitzgerald Mills Corporation, 313 F.2d 260 (2d Cir.1963); Trinity Valley Iron and Steel Company. etc., 127 NLRB 417 (1960).28 See sec. B,4,c, below.29 See fn. 3, supra.30 Autoprod. Inc., 223 NLRB 773 (1976); Lammert Industries. a divisionof Componetrol. Inc.. etc., 229 NLRB 895 (1977).tember I I termination of negotiations occurred in a con-text of numerous 8(a)(1) and (5) violations. As shownabove, Respondent violated Section 8(a)(1) on variousoccasions before September 11, and Section 8(a)(5) onAugust 16, when it advised its employees to resign fromthe Union and cross the picket line. On August 27, Re-spondent illegally withdrew its last contract offer. OnSeptember 5, Respondent unilaterally instituted an illegalincrease in its minimum wage rate. In this regard, I notethat President Walker actually suggested to employeesthat he would like to get rid of the Union. (See above.)"Such conduct directly affected all unit employees andcould have reasonably been predicted to cause employeedisaffection." Autoprod, Inc., supra.No negotiations have occurred since Respondent ter-minated negotiations on September 11. Moreover, itssubsequent illegal conduct, especially its recognition ofanother labor organization in May 1980, is totally incom-patible with its obligation to negotiate with the Union.Additionally, no evidence was offered which demon-strated that, when Respondent terminated negotiations,reasonable grounds existed for believing that the Unionhad lost its majority status. Autoprod, Inc., supra at 779.Therefore, I find that Respondent, by terminating ne-gotiations on September 11, and thereafter continuing torefuse to negotiate with the Union, violated Section8(a)(5) of the Act.C. Was the Strike Converted to a ULP Strike?Under the circumstances herein, I find the evidenceproves that the employees' strike was converted to anunfair labor practice strike on August 27, 1979, when Re-spondent withdrew its last contract proposal.Repondent's action on that occasion and subsequently,as outlined above, seriously impeded the success of thenegotiations and thus prolonged the strike and its settle-ment (Randle-Eastern Ambulance Service, 230 NLRB542).CONCLUSIONS OF LAW1. Respondent, Walker Die Casting, Inc., is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Local 259, Stove, Furnace, and Allied ApplianceWorkers' International Union of North America, AFL-CIO, and Employee Committee are labor organizationswithin the meaning of Section 2(5) of the Act.3. Respondent, by threatening not to reinstate employ-ees because of the employees' union activities; threaten-ing employees that they were to mind their own knittingwhen they returned to work because of their union activ-ities; threatening to get rid of the Union; offering wageincreases in order to induce its employees to break thestrike and return to work; telling employees that, if ithad to reinstate everybody in the Union, it was in nohurry to start back to negotiations; threatening to shutthe door of the plant rather than continuing to deal withthe union president; telling its employee that, by return-ing to work after engaging in the strike, she had lost herseniority status; informing employees that they wouldnot be considered for employment until after the decerti-WALKER DIE CASTING, INC. 225 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDfication election; removing its employees' picket signs;engaging in surveillance of its employees' union activi-ties; threatening its employees that there would be nomore collective-bargaining agreements with the Union;and telling its employees that they would have a goodplace to work once the Union was defeated, violatedSection 8(a)(1) of the Act.4. Respondent, by discharging its probationary em-ployees on or about September 5, 1979; by refusing to re-instate its employee Cathy Becquet on September 12,1979, by refusing to reinstate Cathy Becquet on Septem-ber 24 without loss of seniority privileges, and discharg-ing Cathy Becquet on November 16 because of herunion activities; and by refusing to reinstate its employ-ees, who were engaged in an unfair labor practice strike,following unconditional offers to return to work by oron behalf of those employees, violated Section 8(a)(3)and (1) of the Act.5. Respondent, by soliciting and appointing employeesto an employee grievance committee, and recognizingand bargaining with the Employee Committee since onor about May 9, 1980, has dominated and interfered withthe formation or administration of a labor organization inviolation of Section 8(a)(2) and (1) of the Act.6. Respondent, by advising its employees to resignfrom the Union; by withdrawing its last contract propos-al; unilaterally changing its minimum wage rates; unilat-erally changing other conditions of employment; unilat-erally establishing an employee grievance committee; andby refusing to negotiate with the Union since September11, 1979, violated Section 8(a)(5) and (1) of the Act.7. The strike among Respondent's employees whichcommenced on August 18, 1979, was converted to anunfair labor practice strike by Respondent's unfair laborpractices on August 27, 1979.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (2), (3),and (5) of the Act, and having found that the strike ofRespondent's employees was converted to an unfairlabor practice strike on August 27, 1979, I shall recom-mend that Respondent be ordered to cease and desisttherefrom and to take certain affirmative actions de-signed to effectuate the policies of the Act. My recom-mended Order will require Respondent to offer employ-ees Cathy Becquet, Dickie Adkins, Lacon Crossland,Sam Cook, Michael Cross, Robert Hayes, MichaelHolder, Larry Jones, Jimmy Prince, Larry Peters, E. W.Woodward, David Wentzell, and those employees namedin Appendix A, reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or otherrights and privileges. I shall further recommend that Re-spondent be ordered to make whole the employees men-tioned above for any loss of earnings they may have suf-fered as a result of the discrimination against them,31andthat it post appropriate notices. Loss of backpay shall becomputed and interest thereon shall be added in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).32Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER33The Respondent, Walker Die Casting, Inc., Lewis-burg, Tennessee, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Interfering with, restraining, and coercing the em-ployees in the exercise of their rights guaranteed to themin Section 7 of the Act in violation of Section 8(a)(1) ofthe Act by threatening not to reinstate employees be-cause of the employees' union activities; threatening em-ployees that they were to mind their own knitting whenthey returned to work because of their union activities;threatening to get rid of the Union; offering wage in-creases in order to induce its employees to break thestrike and return to work; telling employees that, if ithad to reinstate everybody in the Union, it was in nohurry to start back to negotiations; threatening to shutthe door of the plant rather than continuing to deal withthe union president; telling its employee that, by return-ing to work after engaging in the strike, she had lost herseniority status; informing employees that they wouldnot be considered for employment until after the decerti-fication election; removing its employees' picket signs;engaging in surveillance of its employees' union activi-ties; threatening its employees that there would be nomore collective-bargaining agreements with the Union;and telling its employees that they would have a goodplace to work once the Union was defeated.(b) Refusing to reinstate its employees and dischargingits employees and thereafter failing and refusing to rein-state those employees because of the employees' concert-ed activities or union activities.(c) Dominating, assisting, and contributing to the sup-port of, or interfering with, the Employee Committee,provided, however, that nothing in this Order shall re-quire or authorize Respondent to vary or abandon anywage, hour, seniority, or other substantive benefit it hasestablished for its employees because of the aforesaidagreement, or to prejudice the assertion by its employees3a As to employees Adkins, Crossland, Cook, Cross, Hayes, Holder.Jones, Prince, Peters, Woodward, and Wentzell, backpay should runfrom the date of their discharge. September 5, 1979. See Abilities andGoodwill, Inc., 241 NLRB 27 (1979). Although employee Cathy Becquetwas also discharged, her backpay should be computed from September12, 1979, when she was first denied reinstatement pursuant to her uncon-ditional offer to return to work.3Z See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).3 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. WALKER DIE CASTING, INC.227of any rights they derived as a result of said agreement;and further provided that nothing herein shall be con-strued as prohibiting its employees from forming, joining,or assisting any labor organization.(d) Recognizing the Employee Committee, or any suc-cessor thereto, as a representative of its employees con-cerning wages, rates of pay, hours of employment, orany other terms and conditions of employment.(e) Refusing to recognize or bargaining collectivelywith Local 259, Stove, Furnace, and Allied ApplianceWorkers' International Union of North America, AFL-CIO, as the exclusive collective-bargaining representativeof the employees in the unit described below:All production and maintenance employees, includ-ing shipping, receiving, and tool crib employees, ex-cluding all office clerical employees, technical andprofessional employees, and supervisors as definedin the Act.(f) Unilaterally, without bargaining with, Local 259,Stove, Furnace, and Allied Appliance Workers' Interna-tional Union of North America, AFL-CIO, as the exclu-sive collective-bargaining representative of the employ-ees in the above-described unit, changing wages or otherconditions of employment or unilaterally establish an em-ployee committee.(g) In any other manner interfering with, restraining,or coercing its employees in the exercise of rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed to be necessary to effectuate the policies of theAct:(a) Offer Cathy Becquet, Dickie Adkins, Lacon Cross-land, Sam Cook, Michael Cross, Robert Hayes, MichaelHolder, Larry Jones, Jimmy Prince, Larry Peters, E. W.Woodward, David Wentzell, and the employees listedherein in Appendix A, immediate and full reinstatementto their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions without prejudice totheir seniority or other rights and privileges, discharging,if necessary, any replacements hired on or after August27, 1979.(b) Make the above-named employees whole for anyloss of pay they may have suffered as a result of the dis-crimination against them in the manner set forth in thesection of this Decision entitled "The Remedy."(c) Withdraw and withhold recognition from and com-pletely disestablish the Employee Committee or any suc-cessor thereto as a representative of its employees for thepurpose of collective bargaining, including the settlementof grievances. 3 4(d) Upon request, bargain with Local 259, Stove, Fur-nace, and Allied Appliance Workers' International Unionof North America, AFL-CIO, as the exclusive repre-sentative of all the employees in the aforesaid appropri-ate unit with respect to rates of pay, wages, hours, andother terms and conditions of employment.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-34 Sound Technology Research, supro.cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(f) Post at its Lewisburg, Tennessee, plant copies ofthe attached notice marked "Appendix B."35Copies ofsaid notice, on forms provided by the Regional Directorfor Region 26, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by it imme-diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(g) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.35 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIX AEmployees and their dates of unconditional offers re-ceived by RespondentCathy Becquet'Alfred JettDewey W. Rowe2Michael W. Brewer3Charles E. McCordAnn DerryberryEddie WardClyde ErwinSherry WilloughbyDavid SherinChit DerryberryJames D. FlowersGary McClendonWesley PoteeteSandra D. LunaJimmy WinchesterRaymond OsborneEdel SparksEugene PullenRoy RowePaul RoweJames StewartBecky GilliumWilliam F. StewartMargaret NeillKaron P. Wells4Nancy ReedJohn LiggettStanley GalbraithMarie LogueRuby EckenrothLarry S. Hopper9-12-7910-23-7910-5-79 &10-23-7910-17-8010-23-7910-23-7912-05-7910-23-7910-24-7910-23-79 &1-23-8010-23-791-10-8011-01-7910-24-7910-27-7910-31-7910-31-791-05-8010-23-7910-23-7910-23-7910-23-7910-23-7910-23-7910-23-7910-23-7910-23-7910-23-7910-24-7910-24-7910-26-7910-30-79WALKER DIE CASTING, INC. 227 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDShirley P. MetcalfNancy Diane SmithSam L. Cook, Jr.Ben PorterfieldWilliam F. DavisThomas R. SmithRoy GarrettRonnie L. BurnsWilburn PhillipsJames StegallChestley DerryberryMark WelchWilliam E. TaylorBill D. SpenceEddie WardFrankie MooreWendell J. RoweJackie Metcalf10-31-791-10-801-10-801-11-801-11-801-11-801-19-801-21-801-21-801-21-801-23-801-23-801-23-801-23-801-28-802-11-802-12-802-22-80Mark WelchDenise Luker3-31-802-12-80I Although Cathy Becquet is not included on Respondent's listof employees who made unconditional offers, testimony which Ihave credited shows that Becquet first unconditionally offered toreturn to work to Respondent orally on September 12, 1979.2 Dewey Rowe testified that he offered to return to work about2 weeks before the election. I have credited that testimony.3 Michael W. Brewer was not listed on Respondent's list of em-ployees who have made unconditional offers. However, the evi-dence, which I credit, demonstrates that Brewer talked with bothPlant Superintendent Atkisson and President Walker on October17 or 18, 1979, about returning to work after he (Brewer) had re-ceived a separation slip from Respondent. I find that Brewer's in-quiry on that date constitutes an unconditional offer to return towork.4 Karon P. Wells may be the same person that testified duringthe hearing herein-Karen Wells. If so, the record reflects, and Ifind, that Wells was terminated on October 3, 1979, pursuant toRespondent's policy (which was included in the last collective-bar-gaining agreement) not to employ both husband and wife. Mrs.Wells' husband, Robert L. Wells, had returned to work from thestrike on September 25, and was working at the time of his wife'stermination. I find that Mrs. Wells was terminated for legitimateand substantial business reasons. Therefore, if she is Karon Wells,she is not entitled to reinstatement following her October 23 offer.---